DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,981,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 8,016,792) in view of Ciccone et al (US 2012/0136314) and McMaken et al (US 2007/0293800).
Regarding claims 1 and 7, Wright discloses a catheter securement system (figs 31-35) for use with at least one conduit into a patient's body and a hub, the hub connecting two or more administration tubes to the at least one conduit (intended use, device capable of such) said device comprising: a lower fixation pad 326 having an upper surface and a lower surface, the lower surface having an adhesive 322 (Col.12 ll 45) covered by a removable backing sheet (Col.12 ll 45), the upper surface having a 
While Wright substantially discloses the apparatus as claimed, it does not disclose the first end having a plurality of tapered slots for capturing and retaining one of the two or more administration tubes in a spaced apart configuration, nor a flexible flap extending from a first outer edge of the lower fixation pad.
 McMaken discloses an antimicrobial site dressing which attaches to percutaneous access devices and releases antimicrobial agents, donates moisture and/or absorbs exudate (abstract), also see fig 2 of McMaken and corresponding discussion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible flap with antimicrobial compound from a first outer edge of said fixation pad of Wright as taught by McMaken to reduce the chance of infection.
Ciccone discloses a plurality of tapered slots (between posts 74) sized to accommodate/capture the outside diameter of the two or more administration tubes (fig 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wright such that the first end has a plurality of tapered slots for capturing and retaining one of the two or more administration tubes in a spaced apart configuration as taught by Ciccone to make it easier for a user to determine proper orientation of the tubes and to further reduce movement of the tubes, catheter tube and catheter hub due to the tubes being restricted to the slots.
Regarding claim 2, wherein the first attachment members 340 are vertical studs (fig 33) and the second attachment members are sockets (between lip 370 and rest of cover 328), the sockets adapted to releasably engage and secure with the studs therein in an interference fit when the upper capture and retention shell is engages with the lower fixation pad (figs 31-35).
Regarding claims 10 and 11, Wright disclose catheter securement device (figs 39-42) for use with two or more administration tubes, at least one catheter tube and a catheter hub (intended use), the system comprising: a lower pad 406 having an upper surface and a lower surface; the upper surface having a plurality of first attachment members 340; and an upper shell 408 being sized to fit over said catheter hub (hub recited only as intended use, regardless, see figure 40) and having first and second end walls and an inner shell surface, said second end wall 414/416 having one or more tapering openings for capturing and retaining one of the two or more administration tubes, the first end wall having at least one tapering opening 360 for capturing and retaining the at least one catheter tube, the upper shell being detachable from the lower pad (figs 39-42), the inner shell surface having a plurality of spaced apart second attachment members 366 aligned to engage with corresponding plurality of first attachment member when the upper shell engages with the lower pad, said tapering openings capturing and retaining the two or more administration tubes and the catheter tube, and the inner shell surface at the plurality of second attachment members are sized to allow vertical movement of the catheter hub between the upper surface of the lower pad and the inner shell surface of the upper shell (figs 39-42); and an adhesive 322 (Col.12 ll 45; Wright discloses the various embodiments in figs 36-47 operate the same as 31-35, which one of ordinary skill in the art would appreciate includes the adhesive) covered by a removable backing sheet (Col.12 ll 45) for securing the catheter securement device to the patient when the lower pad and upper shell are engaged together.
While Wright substantially discloses the apparatus as claimed, it does not disclose said upper surface having a plurality of tapered notches sized to receive one of the two or more administration tubes to space apart the two or more administration tubes, nor a flexible flap extending from a first outer edge of the lower fixation pad.
 McMaken discloses an antimicrobial site dressing which attaches to percutaneous access devices and releases antimicrobial agents, donates moisture and/or absorbs exudate (abstract), also see fig 2 of McMaken and corresponding discussion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible flap with antimicrobial compound from a first outer edge of said fixation pad of Wright as taught by McMaken to reduce the chance of infection.
Ciccone discloses a plurality of tapered notches (between posts 74) sized to accommodate the outside diameter of the two or more administration tubes (fig 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper surface of Wright with a plurality of tapered notches sized to receive the outside diameter of the two or more administration tubes to space apart the two or more administration tubes as taught by Ciccone to make it easier for a user to determine proper orientation of the tubes and to further reduce movement of the tubes, catheter tube and catheter hub due to the tubes being restricted to the notches.
Allowable Subject Matter
Claims 3-5, 8 and 9 are allowed.
Response to Arguments
Applicant’s argument is not persuasive, Applicant argues the subject matter of allowable claim 8 has been incorporated into claims 1 and 10, making them allowable. The examiner disagrees, claim 8 is allowable by virtue of its dependence on allowable claim 3 (via claim 4). The subject matter of claim 8 (a flexible flap extending from a first outer edge of the fixation pad) is not allowable when combined with claims 1 and 10, see previous rejection (OA dated 10/15/2020) of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783